Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 1 of 20

Page 2

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

United States District Court

 

District

 

Name (under which you were convicted):
Khalid Al Fawwaz

 

 
   

bs

Docket or Case No.:
98 CR 1023

 

 

Place of Confinement:
FCI Florence (Ad Max)

 

Prisoner No.:

67497-054

 

 

UNITED STATES OF AMERICA

Movant (include name under which you were convicted)

Khalid Al Fawwaz

 

 

MOTION

United States District Court for the Southern District of New York

(b) Criminal docket or case number (if you know): 98 Cr 1023

(b) Date of sentencing:
3. Length of sentence: Life

4. Nature of crime (all counts):

(a) Date of the judgment of conviction (if you know):

(a) Name and location of court that entered the judgment of conviction you are challenging:

 

ea

Count |: Conspiracy to kill United States nationals, Title 18, United States Code, Section 2332(b);

y

Count Ill: Conspiracy to kill individuals, Title 18, United States Code, Sections 1114, 1116 and“t117;
Count V: Conspiracy to destroy buildings and property of the United States, Title 18, United States

Code, Section 844(n); and Count VI: Conspiracy to attack national defense utilities, Title 18, United
States Code, Sections 2155(a) and (b).

(1) Not guilty Y

(a) What was your plea? (Check one)

(2)

Guilty O

(3)

Nolo contendere (no contest) O

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

If you went to trial, what kind of trial did you have? (Check one)

Jury &

Judge only
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 2 of 20
Page 3

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes O No WwW
8. Did you appeal from the judgment of conviction? Yes lv No QO
9. Ifyou did appeal, answer the following:

(a) Name of court: United States Court of Appeals for the Second Circuit

(b) Docket or case number Gf you know): 15-1731

(c) Result: Affirmed

(d) Date of result Gf you know): 06/02/2017

(e) Citation to the case Gif you know): unpublished order

(f) Grounds raised:

(1)Whether Evidence Was Legally Insufficient To Establish Fawwaz’s Knowledge Of Or Participation
In The Specific Objectives Of The Charged Conspiracies; (2)Whether Admission Into Evidence Of The
So-Called “Al Qaeda Membership List” Was Improper; (3)Whether The District Court Prevented The
Defense From Eliciting Crucial Exculpatory Testimony From Dr. Mohammad Al Massari During A Rule
15 Deposition; (4)Whether The Court Eviscerated The Proposed Testimony Of Professor George
Joffe, Denying The Defendant Relevant And Proper Expert Testimony.

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes YW No QQ
If “Yes,” answer the following:
(1) Docket or case number (if you know): 17-6859
(2) Result:
Certiorari Denied
(3) Date of result Gf you know): 3/26/2018
(4) Citation to the case (if you know):

(5) Grounds raised:

The ground raised concerned the improper admission of the so-called "Al Qaeda List’.

10. Other than the direct appeals listed above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court?
Yes 0 No &
11. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):

(3) Date of filing (if you know):
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 3 of 20
Page 4

(4) Nature of the proceeding:

(5) Grounds raised:

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes Q No QO
(7) Result:
(8) Date of result Gf you know):
(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing Gf you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes Q No Q

(7) Result:

(8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes Q No Q

(2) Second petition: Yes Q No Q
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 4 of 20
Page 5

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not:

12. For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more

than four grounds. State the facts supporting each ground.

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Ineffective assistance of counsel. See attached Petition.

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes 0 No @&

(2) If you did not raise this issue in your direct appeal, explain why:

The same counsel who represented me at trial represented me on appeal. | assume that they
could not challenge their own competence.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No &
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 5 of 20
Page 6

Docket or case number Gf you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No QO

(4) Did you appeal from the denial of your motion, petition, or application?
Yes OQ No Q

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes OQ No Q

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND Two:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The supposed “Al Qaeda Membership List” was put in evidence in violation of Petitioner's Sixth
Amendment Right to Confrontation and deprived him of Due Process of Law. See attached Petition.
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 6 of 20

Page 7

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes @f NoQ

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q Now
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes Q No Q

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q No QO

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes OO NoQ

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 7 of 20
Page 8

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

 

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The Court Denied the Petitioner of Due Process and Effective Representation of Counsel by Denying
Petitioner's Numerous Motions for Extensions or Continuances. See attached Petition,

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No &

(2) If you did not raise this issue in your direct appeal, explain why:
Counsel failed to raise the issue. This may be another instance of ineffective representation.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No &
(2) If your answer to Question (c)(J) is “Yes,” state:
Type of motion or petition: .

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 8 of 20
Page 9

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes Q No U

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes OQ No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The Government Withheld Exculpatory Evidence Which Would Have Undercut the Import of the “Al
Qaeda Membership List.” See attached Petition.
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 9 of 20

Page 10

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

Counsel failed to raise the issue with the government, in the district court and on appeal. This was
an area in which counsel was ineffective.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No &
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes OQ No QO

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q No QO

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q No O

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 10 of 20

Page 11

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

 

13. Is there any ground in this motion that you have not previously presented in some federal court?
If so, which ground or grounds have not been presented, and state your reasons for not

presenting them:

Grounds One, Three and Four. These were not presented because | was not in charge of the appeal.
Further, since trial counsel represented me on my direct appeal, they could not challenge their own
competence. The failure to present nos. Three and Four are instances of counsels’ ineffective
assistance.

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
for the judgment you are challenging? YesOQ NoW
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

15. Give the name and address, if known, of each attorney who represented you in the following
stages of the judgment you are challenging:
(a) At preliminary hearing:
Bobbi C. Sternheim, David Kirby and Barbara O'Connor

(b) At arraignment and plea:
same

(c) At trial:
same

(d) At sentencing:
same
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 11 of 20
Page 12

(e) On appeal:
same

(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

16.

17.

Were you sentenced on more than one count of an indictment, or on more than one indictment, in
the same court and at the same time? Yes @ No OQ

Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes QO No @

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes Q No
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 12 of 20
Page 13

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

bar your motion.*

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“‘AEDPA”) as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 13 of 20

Page 14

Therefore, movant asks that the Court grant the following relief: 2edit ior Sfauy the
 Appewt covinsel to re pleoent Aim an thy pew Nal ; at mene hr
pvoceed (NGS BO trade AeWW Counse | MALY CeVviehi whe CHES cl Ne a PP et < v . ANTS
PER HON we MECe SGGrG- Peh toner Was NO access Fo the voluminovsg Fileg mm +A
Cage inereer 4O obtain anedk Present NECESS&AIE Cacts . Va tare, Wis
or any other relief to which movant may be entitled. COWy veh OV) and sentrene ~ CAN |

reMand or ner -—rial Wii reel

 

CEU REET

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
(month, date, year).

Executed (signed) on 2y 27 26] (date).

 

 

iy
Siena Set Movant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 14 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA,
-against- S7 98 Cr. 1023 (LAK)
KHALID AL FAWWAZ, et al.,
Defendants.
x

 

PETITION TO VACATE CONVICTION
AND SENTENCE UNDER TITLE 28, U.S.C. § 2255
AND REQUEST FOR APPOINTMENT OF COUNSEL
PURSUANT TO THE CRIMINAL JUSTICE ACT
INTRODUCTION
Khalid al Fawwaz, the Petitioner, moves this Court to vacate his conviction and sentence
pursuant to 28 U.S.C. § 2255 on a number of grounds enumerated below. Further, the Petitioner
moves this Court to appoint counsel to represent him in this petition as he is not learned in the law
and does not have access to the files of the case which access is required to establish his claims.
Appointment of counsel is appropriate in light of the substantial issues the Petitioner raises.
Jurisdiction: This is a criminal case in which the Petitioner was convicted after a jury
trial and sentenced to life without the possibility of parole. He was convicted of various terrorist
conspiracies, essentially on the ground that he was a member of Al Qaeda. The Second Circuit
affirmed Mr. Al Fawwaz’s conviction in an unpublished Summary Order filed on June 2, 2017.
Mr. Al Fawwaz’s petition for rehearing on the issue presented herein was denied on August 17,

2017. A timely Petition for Certiorari was filed. That Petition was denied on March 26, 2018.

The jurisdiction of this Court is invoked under 28 U.S.C. § 2255,
 

Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 15 of 20

Overview of Petitioner’s Claims: Petitioner, a peaceful, Saudi dissident, ran the London
Office of the Advice and Reformation Committee (ARC). He knew Osama Bin Laden and had.
contact with him through that organization, but he did not support Bin Laden’s violent policies.

.. The-essence.of.Petitioner’s.defense.was.that..while.he.knew.some.of.the persons.involved.in_Al..

 

Qaeda, he did not join their violent conspiracy and never intended to do so. Petitioner was
- prevented from adequately presenting this defense because of ineffective assistance of counsel,
because of various rulings of the Court, because the government withheld favorable evidence and
because of the unconstitutional admission of evidence. Petitioner claims that he was innocent of
the charges in the Indictment and that the failures of his counsel and of government counsel and
wrongful rulings of the Court denied him the opportunity to establish his defense at trial and prove

his innocence.

GROUNDS FOR THE PETITION
GROUND 1: Mr. al Fawwaz Was Deprived of Effective Assistance of Counsel as Required
by the Sixth Amendment to the United States Constitution.

In a number of areas of the defense, Petitioner’s counsel failed to provide effective
assistance as required by the Sixth Amendment. First, Petitioner’s counsel failed to call a witness
from London who would have corroborated Petitioner’s claim that he vehemently disagreed with
Bin Laden’s turn towards violence in dealing with the West. Petitioner learned of this from counsel
and does not understand why this witness was not called to support his defense. Second, counsel
failed to place into evidence one of the exculpatory passages from the intercepted telephone calls

between himself and Mohammed Atef, an alleged Al Qaeda member. Third, counsel did not
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 16 of 20

adequately demand Brady and discovery material from the government concerning whether the
government had any evidence or information in its files that was inconsistent with or brought into

question the import of the supposed “Al Qaeda Membership List.” Petitioner believes that no

 

- specific-demand.was-made.-of-.the..government.concerning.-whether.there.were.in-its.files..any.

witness statements or documents that would undermine such. Fourth, counsel wrongly advised
Petitioner not to testify in his own defense, thus, depriving him of an opportunity to lay out his
defense for the jury. Because there was so little evidence which supported Petitioner’s defense,
his testimony was crucial to establishing his defense. Counsel mistakenly counseled against his
taking the stand in his own defense. Finally, counsel failed to articulate and articulated poorly
arguments that should have been made to support his case. Counsel’s arguments in summation
and throughout the case failed to marshal the evidence which would have supported Petitioner’s
defense. Overall, counsel failed to present a vigorous defense, rarely objected to the introduction
of harmful evidence and IJ believe was intimidated by the Court, which had presided over numerous
trials the government believed were related and which I therefore believe was predisposed to rule

against me. Finally, no motion to recuse was filed and such should have been.

GROUND 2: The supposed “Al Qaeda Membership List” was put in evidence in violation
of Petitioner’s Sixth Amendment Right to Confrontation and deprived him of Due Process
of Law.

The centerpiece of the government’s case against Petitioner, indeed, the crux of the case,
was the so-called “Al Qaeda Membership List” (“the List”), GX 2201A and its English translation,
GX 2201A-T. The List was the first piece of evidence the government mentioned in its opening.

On every day of the trial but two, the government referred to it or showed it to the jury. It held the
 

Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 17 of 20

place of honor in the government’s closings. It is unknown who created the List or why; no witness
could identify the document or where it was actually found, other than somewhere in the Kandahar
region in Afghanistan.

--The-government-offered-the-document-for-the-truth-of.the-matter-asserted.-—-that

 

Petitioner was named on the list as a member of Al Qaeda—based solely on the facts that the List
was found in or around Kandahar, Afghanistan and that a small percentage (less than 15%) of the
170 names listed and a few corresponding entries were consistent with names of and information
about Al Qaeda members. This was clear error. The document was not admissible. The
government neither authenticated the document under Rule 901 nor established that it was
admissible under Rule 801(d)(2)(E) of the Federal Rules of Evidence. Its admission violated those
rules and the Confrontation Clause of the Constitution. Petitioner was denied the right to cross-
examine the list’s author as to what the list was, why it was written, why Petitioner was on it, and
what the author’s source or sources of information were on which the list was based. This denied

Petitioner his Constitutional rights under the Sixth Amendment and due process.

Ground 3: The Court Denied the Petitioner of Due Process and Effective Representation of
Counsel by Denying Petitioner’s Numerous Motions for Extensions or Continuances.
Petitioner believes that Counsel was unprepared for trial. The government provided much
discovery at the last minute. Counsel moved for a number of extensions of time. The Court’s
rulings denying counsel extensions of time left counsel unprepared, deprived Petitioner of effective

assistance of counsel and denied him due process.
 

Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 18 of 20

Ground 4: The Government Withheld Exculpatory Evidence Which Would Have Undercut
the Import of the “Al Qaeda Membership List.”
Petitioner asserts that the government possessed information which would have

--contradicted-the-contents-of the-“Al_ Qaeda-Membership.List”-or-undercut.the-validity.of-the-claim

 

that it was a list of Al Qaeda members prepared by a member from reliable information. Counsel
should have demanded all information of that sort which counsel failed to do. Nonetheless, the
government should have provided such information with or without a demand. The failure of the
government to provide this information which it had in its possession denied Petitioner of due

process of law under Brady v. Maryland, 373 U.S. 83 (1963).

REQUEST FOR APPOINTMENT OF COUNSEL

Petitioner is not learned in the law. Further, Petitioner does not have access to the
voluminous files in this case, nor, because of Court rulings, does he have access to the classified
information which prior counsel had access to. This lack of access prevents Petitioner from
prosecuting his claims properly. There may be substantial facts or claims that Petitioner is unaware
of but which counsel with access to these files could present to the Court.

Petitioner further asks that the Court stay the running of the Statute of Limitations in the
Antiterrorism and Effective Death Penalty Act of 1996 so that if appointed Counsel finds other

appropriate issues to raise, counsel may be allowed to do that.
Case 1:19-cv-02708-LAK Document 2 Filed 03/25/19 Page 19 of 20

CONCLUSION

For the foregoing reasons, Petitioner requests that his conviction and sentence be vacated

 

-and-that-he-be-allowed-a-retrial-with-competent-counsel...-Further,-Petitioner-requests.that-these

 

proceedings be stayed until he can have counsel appointed to represent him and until such counsel
can study the files of the case and make proper arguments for him and add any additional claims

that might be appropriate.

Respectfully submitted,

Khalid He Fauuas

Khalid Al Fawwaz.

Reg. No. 667497-054
USP Penitentiary ADX
PO Box 8500

Florence, Colorado 81220

 
 

 

1 SAOPSAUS SIL ee

 

BS

“wieBe - a[2A201 aseaid ‘a]SEM J@UINSUO-JSOd WOAy apeL Ss

 

 

 

 

PRIORITY
* MAIL *

EXPRESS”

OUR FASTEST SERVICE IN THE U.S.

 

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

Semis

EPI3F July 2013 OD: 12.5 x 9.5

|

PRIORITY

UNITED STATES MAIL

POSTAL SERVICE @

FROW: (ecease print)

 

PHONE ( )

Knalich al Foawwae-
Peq. No: 1497-054
VS, Renikemhary ADK
PO BOX S500
Florence CO &1da0

 
 
   

 

 

 

Purchases Return Receipt service. If the boxis not checked, the Postal Service will leave the item in the add;

EXPRESS®

    

DELIVERY. OPTION: Ce Een
CJ SIGNATURE REQUIRED Note: The mailer must check the “Signature Required” box if the mailer: 4
Requires the addr ’s Si OR 2) Purch additional i OR 3) Purch COD’ service; OR 4)

 

ANAC A

481 048 173

 

mee B ‘ 8, 1 aya

USPS? Corporate Acct. No.

Federal Agency Acct. No. or Postal Service™ Acct, No,

 

OR rao) a fF ©)
Ch 1-Day epay Ci military Clopo
PO ZIP Code Scheduled Delivery Date Postage

(MM/DD/YY)

3-295

    

)

Ao24 25.50.

 

mail receptacle or other secure tocation without attempting to obtain the addressee’s signature on delivery.
Delivery Options

CI No Saturday Delivery (delivered next business day)

Sunday/Holiday Delivery Required (additional fee, where available*)
10:30 AM Delivery Required (additional fee, where available")
“Refer to USPS.com® or local Post Office” for availability.

Date Accepted (MM/DD/YY) Scheduled Delivery Time

 

Insurance Fee COD Fee
. £1 10:30 am DX ai00 PM
Ay- PB. 15 CJ 12Noon $ $
Time Accepted q 11 10:30 AM Delivery Fee Return Receipt Fee | Live Animal
AM

 

TO: (Lease prinn PHONE ( )

Clerk. Of Curt
U.S. Disteict Couck SDNY

500 Pearl St

New Yo rK A Y
ZIP + 4° (U.S. ADDRESSES O01 ¥)

 

 

 

 

 

 

 

Transportation Fee
(235 AO ]s $ $

Special Handling/Fragito Sunday/Holiday Premium Feo | Totat Postage & Fees

 

 

§ $

Weight [1Fiat Rate | Acceptance Employee Initials

ee

 

  
 

 

 

 

 

¢ QBOSSo

 

 

 

( / Delivery Attempt (MM/DD/YY) Employee Signature
OOO0'/ 3 ao Claw
l _ —— » Clem
& For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Delivery Attempt (MM/DD/VY)| Time Employee Signature
@ $100.00 insurance included, Clam
lpm
Pp Ee E L FE R oO M T H | Ss Cc 0 R N E R LABEL 11-B, JULY 2018 PSN 7690-02-000-9996

 

 

 

 

 

 

 

‘TES POST,
Le | GES POSTH,

 

 

isuse May

All rights reserved.

3

ity Mail Express™ shipments. M

ing Priori

= © U.S. Postal Service; July 2013:

ided solely for use in send
3

is provi e
t for resale. EPI

Ing Is no

be a violation of federal law. This packag

This packaging is the property of the U.S. Postal Service® and

 

 
